      Case 3:21-mc-00064-K Document 9 Filed 06/14/21               Page 1 of 3 PageID 65


                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 Nationwide Judgment Recovery, Inc.             )
 as assignee of Matthew E. Orso, in his         )
 capacity as successor court-appointed          )
 Receiver for Rex Venture Group, LLC            )
 d/b/a ZeekRewards.com for Receiver             )
 Kenneth D. Bell                                )
                Plaintiff,                      )
                                                )
 v.                                             )      Case No. 3:21-mc-00064-K
                                                )
 Mabel Carpenter, SSN xxx-xx-7388               )
 (a member of the Defendant Class of            )
 Net Winners) in ZeekRewards.com);              )
 Todd Disner, et al,                            )
                                                )
               Defendant.                       )
                                                )
 FIRSTCAPITAL BANK OF TEXAS                     )
            Garnishee

                                 WRIT OF GARNISHMENT

 THE STATE OF TEXAS

To:    FIRSTCAPITAL BANK OF TEXAS
       310 W. WALL ST. STE 100
       MIDLAND, TX 79701-5129

        In connection with Civil Action Nationwide Judgment Recovery, Inc. as assignee of

 Matthew E. Orso, in his capacity as successor court-appointed Receiver for Rex Venture Group,

 LLC d/b/a ZeekRewards.com for Receiver Kenneth D. Bell against Mabel Carpenter, SSN xxx-xx-

 7388 (a member of the Defendant Class of Net Winners in ZeekRewards.com); Todd Disner, et al,

 In the United States District Court of the Western District of North Carolina; Cause Number 3:14-

 cv-00091-GCM in which Plaintiff alleged an indebtedness and obtained a judgment against Mabel

 Carpenter, SSN xxx-xx-7388 as follows:

 WRIT OF GARNISHMENT - Page 1
      Case 3:21-mc-00064-K Document 9 Filed 06/14/21                  Page 2 of 3 PageID 66


         a.    Plaintiff shall have judgment against Mabel Carpenter, SSN xxx-xx-7388 for

$34,838.99 plus judgment interest at 1.22% until paid in full;

         Plaintiff has filed an application for a writ of garnishment directed to you. YOU ARE

COMMANDED, therefore, to be and appear before the United States District Court for the Northern

District of Texas, Dallas Division 1100 Commerce Street, Rm 1452 Dallas, TX 75242 at or before

10 o'clock a.m. on the Monday next following the expiration of twenty (20) days from the date of

service of this writ on you, to answer on oath what, if anything, you are indebted to Mabel Carpenter,

SSN xxx-xx-7388 when this writ was served on you, and what effects, if any, of Mabel Carpenter,

SSN xxx-xx-7388 you have in your possession, and had when this writ was served, and what other

persons, if any, within your knowledge, are indebted to Mabel Carpenter, SSN xxx-xx-7388 or have

effects belonging to him/her in their possession.

         You are further commanded NOT to pay any debt or deliver any effects to Mabel Carpenter,

 SSN xxx-xx-7388 pending further order of this Court.

                                   NOTICE TO GARNISHEE

         If you do not appear as commanded and answer questions concerning any debts and assets

 of Mabel Carpenter, SSN xxx-xx-7388, judgment may be rendered against you.

         IF YOU FAIL TO RESPOND OR FILE AN ANSWER, YOU MAY BECOME

 PERSONALLY LIABLE FOR THE FULL AMOUNT OF THE JUDGMENT AGAINST Mabel

 Carpenter, SSN xxx-xx-7388, EVEN IN AN AMOUNT IN EXCESS OF THE VALUE OF THE

 PROPERTY IN YOUR POSSESSION BELONGING TO Mabel Carpenter, SSN xxx-xx-7388,

 OR IN EXCESS OF THE AMOUNT OF ANY DEBT YOU OWE TO Mabel Carpenter, SSN xxx-

 xx-7388.




 WRIT OF GARNISHMENT - Page 2
    Case 3:21-mc-00064-K Document 9 Filed 06/14/21           Page 3 of 3 PageID 67


ISSUED this _______         June 2021
               14th day of _______________,201_ , to certify which witness my hand and
official seal.

                                          CLERK OF COURT

                                          s/ N. Taylor
                                           DEPUTY CLERK

                                  OFFICER'S RETURN

         RECEIVED this        day of                   ,201_, and executed this          _

day of                             ,201____, by                                 _

         RETURNED on this        day of                   ,201____.




                                                           County, Texas




WRIT OF GARNISHMENT - Page 3
